Case 2:21-cr-00190-AJS Document 2. Filed 04/27/21 Page 1 of 6

\

_ IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

v. Criminal No. 21- [76

DARNELL WYNN
_ INDICTMENT MEMORANDUM

. AND NOW comes the United States of America, by its attorneys, Stephen R.
_ Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Brendan J.
McKenna, "Assistant United States. Attorney for said District, and submits-this Indictment
Memorandum to the Court: 4

I. THE INDICTMENT

A federal grand jury returned a three-count Indictment against the above-named.

—defendant-for-alleged-violations-of-federaltaw:

“+ COUNT — OFFENSE/DATE 7 -—-TITEE/SECTION

 

One Possession with intent to distribute 100 grams or 21 U.S.C. §§ 841(a)(1),
_ more of a mixture and substance containinga —- 841(b)(1)(B)(), .

detectable amount of heroin; 10 grams or more 841(b)(1)(B)(vi), and
ee a _Of-a mixture-and-substance-containing-detectable-—-841(b)(1)(G) -—--------. --- -—
amounts of fluorofentanyl, fentanyl, and
tramadol; and a quantity of a mixture and
- substance containing detectable amounts of
-heroin and fentanyl.

On or about February 15, 2021

 
' Case 2:21-cr-00190-AJS Document 2 Filed 04/27/21 Page 2 of 6

Two. | Possession ofa firearm i in furtherance ofadrug , 18 U.S.C. § 924(c)(1)(A)(i)
trafficking crime. po ‘ °

On or about February 15, 2021

Three. Possession ofa firearm and ammunition by a. “18 U.S.C. § 922(g)(1)
convicted felon. oo

On or about February 15, 2021.
TL ELEMENTS OF THE OFFENSES:
| A. As to Count One:

In order for the crime of possession with intent to distribute 100 grams or more of

.»

 

 

a mixture and substance containing a detectable amount of heroin; 10 grams or more of a mixture -

and substance containing detectable amounts of fluorofentanyl, fentanyl, and tramadol; and a

: quantity of a mixture and substance containing detectable amounts of heroin and fentanyl, in

violation “of 21 U.S.C. 8 saa, MOOBO: 841(b)(1)(B)(vi), and BOLO, to be

established, the government must prove the following essential elements beyond a reasonable .

 

 

~~ doubt.

1. ‘That on or about the date set forth, the defendant possessed with intent to -

distribute. the controlled substance(s). charged in the Indictment.

 

“United States v-Lattey>716F.2d-955>967 (2d Cir, ~
1983); United States v. Wright, 593 F.2d 105, 107-
108 (9th Cir. 1979); United States v. Tighe, 551 F.2d
18, 21 Gd Cir), ¢ cert. denied, 434 U.S. 823 (1977).

 

2. That the defendant did sO. knowingly and intentionally.

“United States v. Jewell, 532 F.2d 697, 699-700 (9"
.Cir.), cert. denied, 426. U.S. 951 (1976); United
States v. Kairouz, 751 F.2d 467, 469 (1st Cir. 1985).

 

 

 
” Case 2:21-cr-00190-AJS Document 2 Filed 04/27/21 Page 3 of 6

3. That the mixture or substances contained heroin (a Scheduled L controlled

substance), fluorofentanyl (an analogue of fentanyl, a Schedule II controlled substance), fentanyl

(a Schedule II controlled substance), and/or tramadol. (a Schedule IV controlled substance), as

charged in the Indictment.

 

2) CER. § 1308.12(d); United States Vv. Gori 324
F.3d 234, 240 Gd Cir. 2003). -

4. That the mixture 0 or substance containing a detectable amount of heroin was

one hundred (100) grams or more; and/or that the mixture or substance containing a detectable

"amount of fluorofentanyl was ten (10) grams or more.

cerime,

 

 

_ Apprendi v. New Tersey. 530 U.S. 466 (2000). |

Be AS! to > Count Two:

ta wd for the crime 2 of | possession of'a firearin i in furtherance ofa drug trafficking

. \

crime, in violation-of 18 U.S.C. § 924(c)(1)(A)(i), to be established, the government-must-prove -

all of the following essential elements beyond a reasonable doubt

distribute a \ controlled substance as s charged i in Count One of the Indictment.

2. That the defendant Kiioiwinigly possessed a firearm in furtherance of this.

Third Circuit Model Criminal Jury Instruction 6.18.924A.
C. As to. Count Three:

In order for the crime of possession of a firearm and ammunition by a convicted

felon i in violation of 18 U.S.C. §. 922(8)(0), to be established, the government must prove all of the

following essential elements beyond a reasonable doubt:

Te sn ‘That “the: defendant: -wommitted the crime “oF possession with intent” +o pms
Case 2:21-cr-00190-AJS Document 2 ‘Filed 04/27/21 Page 4 of 6

1. That. the. defendant knowingly possessed a firearm and/or ammunition
described in Count Three of the Indictment; |
2. At the time of the charged act, the defendant had been convicted ofa felony,
that is, a crime punishable by imprisonment for a term exceeding one (1) year;
3. At the time of the charged act, the defendant knew that he had been
convicted of a felony, that is, a crime punishable by imprisonment for a term exceeding one (1)
year; and
| 4 The defendant’s possession was: in or. affecting interstate or foreign -
Third Circuit Model Criminal J ury Instruction 6. 18.922G (modified).
- III. PENALTIES
A. As to Count One: Possession with intent to distribute 100 granis or more of

a mixture and substance containing a detectable amount of heroin; 10 grams or more of a

 

= ixture-and-substance~containing- detectable -amounts~of-fluorofentanyl;-fentanyl;-and- rn

~————" tramadol; and a-quantity-of “a mixture and substance containing detectable amounts of ~~
heroin and fentanyl (21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(),, 841(b)(1)(B)(vi), and
841(b)(1)(C)):

4. A term of imprisonment of not less than five (5) years to a maximum of

- forty (40) years.
2. A fine not to exceed $5,000,000.
3. | A term of supervised release of at least four (4) years.
. If the defendant has a prior conviction for a serious drug felony or a serious violent |
felony that is final:

1. A term of imprisonment of not less than ten (10) years to a maximum of
Case 2:21-cr-00190-AJS Document 2 Filed 04/27/21 ‘Page 5 of 6.

life. |
2. A fine not to exceed $8,000,000.
3. | A term of supervised release of at least eight (8) years.
B. As to Count Two: Possession of a firearm in furtherance of drug
trafficking (18 U.S.C. § 924(c)(I)(A)@):
| 1. | A term of imprisonment of not less than five (5) years, nor more than life
imprisonment. Notwithstanding any other provision of law, the court shall not place on probation
or suspend the sentence of any person convicted of a violation of this subsection, nor shall the

term of ‘imprisonment imposed run concurrently with any other term of imprisonment, including ;

 

that imposed for the drug trafficking © crime (18 U.S.C. § 924(c)(1))..

2. A-fine of not more than $250,000 (18 U.S.C. § 3571(b)(3)):

3. A term of supervised release of not more than five (5) years (18 U.S. Cc.
§§ 358300)(1) and 3559(a)(1)).

LC. As to Count Three: Possession ofa firearm and ammunition bya a convicted

 

~~ felon. as USC. § 922(g)(1)):

 

1. A term of imprisonment of not more than ten (10) years. However, if it is

determined that the defendant has three previous convictions for a violent felony or a serious drug

~~ ~~offense;or both;then-pursuant-to-18-U:S.C-§-924(e); the term of imprisonment-is-not less than--——--~ ~~~

fifteen (15) years to a maximum of life imprisonment. .
2. A fine of not more than $250,000 (18 U.S.C. § 3571(b)3)).
3. A term of supervised release of not more than three (3) years (or five (5).

years if 18 U.S.C. § 924(e) applies) (18 U.S.C. § 3583).
Case 2:21-cr-00190-AJS Document 2. Filed 04/27/21 Page 6 of 6

IV. MANDATORY SPECIAL ASSESSMENT 7 | _ - {
A mandatory special assessment of $100.00 must be imposed at each count upon
which the defendant is convicted, pursuant to 18 U.S.C. § 3013. -
Oe V. RESTITUTION
Not applicable in this case. :
VI. FORFEITURE

As set forth in the Indictment, forfeiture may be applicable in this case.

Respectfully submitted,

eo ee ___ STEPHEN R. KAUFMAN.

Acting United States Attorney

/s/ Brendan J..McKenna «=.

BRENDAN. J. MCKENNA ~
: o Assistant U.S. Attorney
Sc aae Be ~ ~PAID-No. 314315 ~~~ +

 

 
